 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9   ANGEL TORRES,                                           Case No. 2:16-cv-00443-GMN-CWH
10                                         Petitioner,
            v.                                               ORDER
11
     DWIGHT NEVEN, et al.,
12
                                        Respondents.
13

14          This pro se habeas matter comes before the Court on petitioner’s emergency motion to

15   withdraw his petition and for a copy of Docket #30 and all its attachments (ECF No. 59). If

16   respondents object to the voluntary dismissal of the petition, they shall file their opposition with

17   ten days of the date of this order. The Court will not consider petitioner’s motion to withdraw

18   until respondents have had an opportunity to respond.

19          However, good cause appearing, petitioner’s request for a copy of his motion for leave to

20   file a second amended petition and all its attachments is GRANTED. The Clerk of Court shall

21   therefore send petitioner a copy of Docket #30 and all its attachments (ECF Nos. 30, 30-1, 30-2,

22   30-3 & 30-4) forthwith.

23          IT IS SO ORDERED.

24
                        12 day of _________,
            DATED THIS ____       January    2019.
25

26
                                                               GLORIA M. NAVARRO
27                                                             UNITED STATES DISTRICT JUDGE
28                                                       1
